DETAILED ACTION

The amendment filed on November 3, 2020 has been considered.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a processor of a magnetic resonance imaging system (claim 48), a magnetic resonance imaging system (claims 48, 56), an input port (of the magnetic resonance imaging system) (claim 56), an output port (of the magnetic resonance imaging system) (claim 56) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 7 shows a computing system (1000) that processes MRI data; however, computing system (1000) is not disclosed to be a magnetic resonance imaging system.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections

Claims 40, 43-45, 48, 51, 53, 56, 59, and 61 are objected to because of the following informalities:
Claim 40, before “dimensionality” (line 8), “a” should be – the --; “the respective point” (lines 13, 18) lacks antecedent basis; before “Euclidian” (line 18), should insert – the --.
Claims 43, 51, and 59, “the respective neighbors” (line 2) lack antecedent basis; “each point” (line 2) should be – each respective point --.
Claims 40, 44, 48, 52, 56, and 60, “Euclidian” is misspelled.
Claim 45, 53, and 61, “the respective spatial neighbors” (lines 3, 9) lack antecedent basis.
Claims 48 and 56, “magnetic resonance imaging system” should be – computing system --; before “dimensionality” (line 12), “a” should be – the --;

Claim 56, before “dimensionality” (line 8), “a” should be – the --; “the respective point” (lines 17, 22-23) lacks antecedent basis; before “Euclidian” (line 23), should insert – the --; before “the magnetic resonance image voxels” (line 35), should insert – represented --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-53, 56-61, and 64-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-45, 56-61, and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 40 and 56, “generating a reduced-dimensionality representative of raw multidimensional signals” (claim 40, lines 1-2; claim 56, lines 2-3) in the preamble is not supported by the body of the claims. How is “generating a reduced-dimensionality representative of raw multidimensional signals” supported by “storing the reconstruction weights in an output matrix having reduced dimensionality with respect to the raw multidimensional signals” (claim 40, lines 20-21; claim 56, lines 25-26)?
Claims 40, 48, and 56, it is unclear which element(s) or step(s) has a minimized cost of reconstruction of the raw multidimensional signals …?

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 40-45, 48-53, 56-61, and 64-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
	Step 1, the claims fall within one of the statutory categories.
Step 2A, Prong 1, claims 40, 48, and 56 recite an abstract idea of “determining distances between elements within the array, based on a dimensionality of the received input dataset and a respective position of a respective element within the array” (Mathematical Concept, paragraph 0057); “linearizing spatial indices of the array to produce a linearized array of points” (Mathematical Concept, paragraph 0046), “for each respective point of the linearized array of points, determining a Euclidian distance of the respective point to other points of the linearized array of points” (Mathematical Concept, paragraph 0039); “generating reconstruction weights, using local linear embedding, based on the linearized array, having a minimized cost of reconstruction of the raw multidimensional signals from spatial neighbors of the respective point selected based on Euclidian distance and constrained to maintain spatial neighbor relationships” 
	Step 2A, Prong 2, the abstract idea in the claims are not integrated into a practical application. The steps of “receiving an input dataset as an array of the raw multidimensional signals generated by the magnetic resonance imaging and having a dimensionality”, and “storing the reconstruction weights in an output matrix having reduced dimensionality with respect to the raw multidimensional signals” are directed to insignificant extra solution activities of data gathering (see MPEP 2106.05(g)). The use of an automated processor/ generic computing system does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63). Claim 56, the input port and output port implement the insignificant extra solution/post solution activities.
	Step 2B, the claims recite additional elements such receiving an input dataset as an array of the raw multidimensional signals generated by the magnetic resonance imaging and having a dimensionality”, and “storing the reconstruction weights in an output matrix having reduced dimensionality with respect to the raw multidimensional signals”. However, as discussed above, the steps are directed to insignificant extra solution activities of data gathering. The claims further recite an automated processor/generic computing system. However, the generic processor/computing system does not take the claim limitation out of the abstract idea. Thus, the additional elements are not sufficient to qualify as significantly more than the abstract idea.

Claims 41-43, 45, 49-51, 53, 57-59, 61, and 64-66 are directed to an abstract idea (or data) (claims 42, 50, and 58 are directed to an abstract idea, see paragraph 55).
Claims 44, 52, and 60 are directed to insignificant extra solution activities.

	Prior Art Note

	The combination as claimed wherein a computer-implemented method and system comprising generating reconstruction weights, using local linear embedding, based on the linearized array, having a minimized cost of reconstruction of the raw multidimensional signals from spatial neighbors of the respective point selected based on Euclidian distance and constrained to maintain spatial neighbor relationships (claims 40, 48, 56) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on November 3, 2020 have been fully considered but they are not persuasive.
ith regard to the 35 USC 101 rejections, Applicants argue “[t]he claims are amended to encompass a magnetic resonance imaging system. The invention, though “computer implemented”, is not a general purpose computer.”
Examiner’s position is that pursuant to MPEP 2106.05(b)(I), “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine”.
Applicants further argue “[t]he applicable law finds that a claim which expresses a single abstract idea, and nothing substantively more outside routine pre-solution or post-solution activity, is not patent eligible. See Mayo, Alice, Bilski, etc. No applicable law permits an Examiner to parse separate allegedly abstract ideas as elements of a claim, and cobble them together into a larger aggregation, to maintain a rejection under 35 U.S.C. § 101. While certainly, the Examiner could reject the claims on multiple (consistent) bases, the rationale for rejection does not apply for alleged abstract ideas in portions of a claim, and rather to the claim as a whole. In this case, the Examiner has never considered the claim as a whole as an ordered combination, and thus fails to present a prima facie rejection.”
Examiner’s position is that the claims, e.g. claims 40, 48, and 56, recite limitations that are directed to an abstract idea (mathematical concept) (see discussions above). The mathematical concepts whether individually or combined together are merely directed to a mathematical concept, which is an abstract idea (step 2A, prong 1). The combined mathematical concepts would result in representing magnetic resonance image voxels. In light of the specification, the voxels are represented by math (paragraph 0031).

Examiner’s position is that regardless of whether or not a mathematical concept is formed by a plurality of smaller mathematical concepts, it is still a mathematical concept, and thus, is an abstract idea. It has been determined that abstract idea in the claims is not integrated into a practical application for reasons discussed above.
Applicants further argue “[t]he claims now explicitly include the non-trivial steps of “constructing modified signals having unit covariance from the stored reconstruction weights; and representing the voxels based on the modified signals.” This is supported by the substantive (non-trivial) processes described in the specification (paragraphs 0054-0062).”
Examiner’s position is that while the step of “constructing modified signals having unit covariance from the stored reconstruction weights; and representing the voxels based on the modified signals” may be non-trivial, they clearly are directed to mathematical concepts as supported by paragraphs 0054-0062 of the specification based upon Applicants’ arguments. As discussed above, the steps are directed to mathematical concepts further per paragraphs 0016, 0042-0048 and paragraph 0031, respectively.
Applicants further argue “[t]he claims further now clearly encompass an improved machine—a magnetic resonance imaging device. The claims acquire magnetic 
Examiner’s position is that per MPEP 2106.05(a), “[i]f it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identities a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art”. There is no discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim. Applicants argue that the typical MRI system produces high dimensional data, due in part to noise within the MRI signals. Where is this discussed in the specification? Which limitations or steps in the claims provide the unconventional technical solution to overcome the technical problem, e.g., removing the noise?
Applicants further argue “[t]he addition of representing voxels after generating the reconstruction weights for determining the modified signals is nontrivial, and represents the “something more” required by the Courts.”

Applicants further argue “[f]irst, the representation of voxels is non-trivial, and requires a technological transformation, which, e.g., requires eigenvector decomposition. Second, the representation of voxels is akin to the rubber curing in Diamond v. Diehr: a practical application of the technology. Similarly, it represents an “improvement of the machine”, and not merely routine use of available technology, similar to DDR Holdings and Enfish.”
Examiner’s position is that the representation of voxels is directed to a mathematical concept (paragraph 0031) and since, per Applicants arguments, the representation of voxels requires eigenvector decomposition. The representation of voxels is not akin to the rubber curing in Diamond v. Diehr, because eigenvector decomposition involves data transformation (abstract) while rubber curing involves physical transformation (tangible/practical). With regard to the “improvement of the machine” argument, the improvement assertion does not meet the requirement under MPEP 2106.05(a). There is no discussion in the specification that explains the details of 
Applicants further argue “[t]he claims define a specific type of operation to transform the raw multidimensional data into modified signals that have specified properties. The raw multidimensional data is captured from a physical space, and as a result represents physical properties, and the modified signals maintain spatial properties (neighboring point relationships maintained, while representing the raw multidimensional data).”
Examiner’s position is that transforming transform the raw multidimensional data into modified signals requires a mathematical concept. As discussed in the specification, the modified signals are constructed using local linear embedding (see specification, paragraph 0016, lines 5-6). Local linear embedding is directed to a mathematical concept (see specification, paragraph 0057).
Applicants further argue “[s]imilar to both McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-103 (Fed. Cir. 2016) and Research Corporation Technologies Inc. v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d 1274 (Fed. Cir. 2010), the present claims encompass additional elements what render the claims patent eligible. The claims are now directed to a magnetic resonance imaging technology which reduces noise in the representation, and thus represents a discrete improvement in the machine in terms of a core performance metric. The invention has a practical application, and the claims now include reconstruction of the modified signals to present voxels.

Applicants further argue “[a]s in Research Technologies, the present invention presents functional and palpable applications in the field of computer technology. These inventions address a need in the art for a noise reduction technique for fMRI that preserves (and exploits) spatial relationships of the raw data, while reducing the added dimensionality that results from independent noise at each voxel, at each time-frame. The Federal Circuit noted that inventions with specific applications or improvements to technologies in the marketplace are not likely to be so abstract that they override the statutory language and framework of the Patent Act. The algorithms within the claims alone do not render the invention patent ineligible.”
Examiner’s position is that improvement to technologies of the invention does not meet the requirement per MPEP 2106.05(a). Where is the technical problem of fMRI that preserves (and exploits) spatial relationships of the raw data discussed in the specification? Where are the limitations or steps in the claims that represent the noise reduction technique? Where are the details of the noise reduction technique in the specification?
Applicants further argue “[t]he Supreme Court has already made abundantly clear that inventions incorporating and relying upon even ‘a well known mathematical 
Examiner’s position as discussed above is that the steps recited in the claims are directed to an abstract idea (mathematical concepts) (step 2A, Prong 1) and that the abstract idea is not integrated into a practical application (step 2A, prong 2) and that there are no additional elements are not sufficient to qualify as significantly more than the abstract idea (step 2B). thus, the claims are not patent eligible under 35 USC 101.
Applicants further argue the algorithm itself is novel and non-obvious.
Examiner’s position is that a novel abstract idea is still an abstract idea (Synopsys v. Mentor Graphics Corp.).
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the discussions above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached at (571) 272-8586.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).